Case 1:21-cv-00580-JPH-MJD Document 1 Filed 03/10/21 Page 1 of 6 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

TONI DAVIS,                                    )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )       Cause No.
                                               )
JUNIOR R. MURRAY, and                          )
BOTTOMLEY ENTERPRISES, INC,                    )
                                               )
                       Defendants.             )


                                     NOTICE OF REMOVAL


       Come now Defendants, Junior R. Murray and Bottomley Enterprises, Inc., by counsel,

pursuant to 28 U.S.C. §§ 1441, 1446, and 1332, and hereby give notice of removal of this action

from the Superior Court of Hancock County, Indiana, to the United States District Court for the

Southern District of Indiana, Indianapolis Division, and in support thereof state the following:

                                            Background

       1.      On January 28, 2021, Plaintiff filed a Complaint for Damages in the Superior

Court of Hancock County, Indiana, under Cause No. 30D01-2101-CT-000137.

       2.      Plaintiff’s Complaint for Damages alleges that on February 1, 2019, Plaintiff was

involved in a motor vehicle accident with Defendants in Hancock County, Indiana, and that

Plaintiff sustained personal injuries as a result of said accident.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 94(b)(1) and 1441(a),

because the United States District Court for the Southern District of Indiana, Indianapolis

Division, is the federal judicial district and division embracing the Superior Court of Hancock

County, Indiana, where this action is pending.
Case 1:21-cv-00580-JPH-MJD Document 1 Filed 03/10/21 Page 2 of 6 PageID #: 2




       4.      By filing this Notice of Removal, Defendants do not waive their rights to object to

service of process, the sufficiency of process, jurisdiction over the person, or venue, and

Defendants reserve the right to assert any defenses and objections to which they may be entitled.

       5.      This Court has original subject matter jurisdiction under 28 U.S.C. § 1332 and

this case is removable under 28 U.S.C. §§ 1441 and 1446, as set forth below.

                                        Removal is Timely

       6.      28 U.S.C. § 1446(b)(1) provides the following time limitation on removal of civil

actions:

       The notice of removal of a civil action or proceeding shall be filed within 30 days
       after the receipt by the defendant, through service or otherwise, of a copy of the
       initial pleading setting forth the claim for relief upon which such action or
       proceeding is based, or within 30 days after the service of summons upon the
       defendant if such initial pleading has then been filed in court and is not required
       to be served on the defendant, whichever period is shorter.

       (Emphasis added.)

       7.      Defendant, Bottomley Enterprises, Inc., received a copy of Plaintiff’s Complaint

for Damages on February 11, 2021.

       8.      As of February 25, 2021, Defendant, Junior R. Murray, had not yet received a

copy of Plaintiff’s Complaint for Damages.

       9.      Because Defendants are filing this Notice on March 10, 2021, within thirty (30)

days after Defendant, Bottomley Enterprises, Inc., received a copy of Plaintiff’s Complaint for

Damages, removal is timely.

                 Complete Diversity of Citizenship Exists Among the Parties

       10.     Plaintiff, Toni Davis, is a citizen of the State of Indiana.

       11.     Defendant Junior R. Murray is a citizen of the State of North Carolina.




                                                  2
Case 1:21-cv-00580-JPH-MJD Document 1 Filed 03/10/21 Page 3 of 6 PageID #: 3




       12.     Defendant Bottomley Enterprises, Inc. is a citizen of the State of North Carolina,

as it is incorporated under the laws of the State of North Carolina and maintains its principal

place of business in the State of North Carolina.

       13.     The controversy in this action is therefore entirely between citizens of different

States of the United States, and Defendants desire to remove this action from the Superior Court

of Hancock County, Indiana, to the United States District Court for Southern District of Indiana,

Indianapolis Division, pursuant to 28 U.S.C. §§ 1332(a)(1) and 1441(a).

                    The Amount In Controversy Requirement is Satisfied

       14.     The amount in controversy requirement of 28 U.S.C. § 1332 is also satisfied.

Under 28 U.S.C. § 1332(a), the amount in controversy in a case where federal jurisdiction is

based upon diversity of citizenship must exceed $75,000, exclusive of interest and costs. A

defendant invoking federal jurisdiction bears the burden of proving, by a preponderance of the

evidence, that the amount in controversy meets the jurisdictional minimum. See Meridian Sec.

Ins. Co. v. Sadowski, 441 F.3d 536, 543 (7th Cir. 2006). Where, as here, the Complaint for

Damages does not specify the amount in controversy, the removing defendant must show “a

reasonable probability” that the jurisdictional minimum has been met. Malinowski v. Walgreen

Co., NO. 2:08-CV-173 RM, 2008 WL 2704740, at *3 (N.D. Ind. July 3, 2008) (citing Brill v.

Countrywide Home Loans, Inc., 427 F.3d 446, 449 (7th Cir. 2005)). “[A] good-faith estimate of

the stakes is acceptable if it is plausible and supported by a preponderance of the evidence.”

Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006).

       15.     Plaintiff’s Complaint alleges that Plaintiff suffered significant personal injuries on

February 1, 2019. It is alleged that Plaintiff incurred medical bills as a result of her injuries and

will continue to incur these bills into the future. It is further alleged that Plaintiff suffered



                                                    3
Case 1:21-cv-00580-JPH-MJD Document 1 Filed 03/10/21 Page 4 of 6 PageID #: 4




emotional distress as well as an indefinite diminishment of her quality of life. On March 3,

2021, Plaintiff’s counsel advised Defendants’ counsel in an email that she was unable to stipulate

that the amount in controversy in this cause does not exceed $75,000, exclusive of interest and

costs, as Plaintiff is still treating for her alleged injuries, and the extent to which further medical

treatment may be necessary is unknown at this time. From this correspondence, it is clear that

Plaintiff is claiming that she is still suffering from and treating for injuries that she sustained over

two (2) years ago.

       16.     Defendants attach as Exhibit “A” hereto a true and accurate copy of the

aforementioned March 3, 2021 email from Plaintiff’s counsel.

       17.     Defendants attach as Exhibit “B” hereto a true and accurate copy of Defendant’s

Proposed Stipulation Regarding Amount in Controversy, which Defendant electronically served

to Plaintiff on March 2, 2021.

       18.     Accordingly, both of the requirements for federal diversity jurisdiction are

satisfied, and this case is removable by Defendants.

                                      Removal is Appropriate

       19.     This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332(a) and removal is appropriate pursuant to 28 U.S.C. §§ 1441 and 1446 because

there is complete diversity of citizenship among the parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

       20.     Defendants attached as Exhibit “C” hereto a true and accurate copy of

Defendants’ Notice to Plaintiff and Clerk of the Hancock Count Superior Court of Defendants’

Application to Remove Cause to Federal Court.

       21.     Defendants attach as Exhibit “D” hereto true and accurate copies of all pleadings,



                                                   4
Case 1:21-cv-00580-JPH-MJD Document 1 Filed 03/10/21 Page 5 of 6 PageID #: 5




motions, orders, and all other filings filed in the state court, in compliance with 28 U.S.C. §

1446(a).

       22.     Defendants attach as Exhibit “E” hereto a true and accurate copy of Plaintiff’s

Complaint for Damages.

       23.     This Notice of Removal is being served upon Plaintiff and contemporaneously

filed with the Clerk of Superior Court of Hancock County, Indiana, pursuant to 28 U.S.C. §

1446(d).

       24.     The filing fee of $400.00 has been paid to the Clerk of the United States District

Court for Southern District of Indiana, Indianapolis Division, at the time of filing of this Notice

of Removal.

       WHEREFORE, Defendants, Junior R. Murray and Bottomley Enterprises, Inc., by

counsel, hereby give notice of removal of this action from the Superior Court of Hancock

County, Indiana, to the United States District Court for the Southern District of Indiana,

Indianapolis Division.

                                                    Respectfully submitted,

                                                    KIGHTLINGER & GRAY, LLP


                                                    /s/ McKenzie E. Hutchinson
                                                    Michael Wroblewski, I.D. No. 25884-64
                                                    McKenzie E. Hutchinson, I.D. No. 35861-49
                                                    Attorneys for Defendants, Junior R. Murray
                                                    and Bottomley Enterprises, Inc.




                                                5
          Case 1:21-cv-00580-JPH-MJD Document 1 Filed 03/10/21 Page 6 of 6 PageID #: 6




                                          CERTIFICATE OF SERVICE

                 I hereby certify that on this 10th day of March, 2021, the foregoing was served upon the
          following via the Court’s electronic filing/notification system, as follows:

          Stephanie L. Cassman
          WAGNER REESE, LLP
          11939 North Meridian Street
          Carmel, IN 36032
          scassman@wagnerreese.com
          Attorneys for Plaintiff, Toni Davis


                                                            /s/ McKenzie E. Hutchinson
                                                            McKenzie E. Hutchinson
          Michael Wroblewski
          McKenzie E. Hutchinson
          One Indiana Square, Suite 300
          211 North Pennsylvania Street
          Indianapolis, IN 46204
          Tel: (317) 638-4521
          mwroblewski@k-glaw.com
          mhutchinson@k-glaw.com




                                                        6
210150\60971409-1
